DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Chirag Patel (Reg. No. 50,555) on December 17, 2021. The examiner proposed amendments to better place the application in condition for allowance, particularly adding the limitation that prior arts fail to teach. Mr. Patel agreed.
The application has been amended as follows: 


Listing of Claims:
(Currently Amended) A storage controller, comprising: 
circuitry configured to utilize a format command to change a storage volume coupled to the storage controller from a first format to a second format, the storage volume comprising a first plurality of bands each comprising a first band size different from a second band size, the second band size corresponding to a second storage volume comprising a second plurality of bands and each band of the first and second plurality of bands comprising an integer number of sectors; and 
by: 
determining [[if]] when a selected band is initialized to the second format, the selected band having a lowest starting Logical Block Address within the storage volume selected in response to an initialization direction variable in a first state and the selected band having a highest starting Logical Block Address within the storage volume selected in response to the initialization direction variable in a second state opposite to the first state, and 
in response to the storage controller determining the selected band is not initialized to the second format, the storage controller 
initializing the selected band to the second format; and 
updating the data structure to indicate the selected band is initialized to the second format.  
(Currently Amended) The storage controller of claim 1, wherein after determining [[if]] that the selected band is initialized to the second format, the storage controller: 
determines there are one or more additional bands of the plurality of bands to initialize to the second format, and in response: 
chooses a next band of the plurality of bands to initialize, 
in response to determining there are not one or more additional bands of the plurality of bands to initialize to the second format, the storage controller creates a notification that the storage volume is in the second format.  
(Original) The storage controller of claim 1, wherein prior to issuing the format command to the storage volume, the storage controller: 
initializes the data structure to a state identifying all bands of the plurality of bands as one of uninitialized and initialized to the first format.  
(Original) The storage controller of claim 1, wherein the notification that the storage volume is in the second format comprises at least one of the storage controller: 
creates an event in a management log; and 
notifies a user that initialization of the storage volume to the second format is complete.  
(Original) The storage controller of claim 1, wherein the storage controller allows read and write access to the storage volume while the storage volume is being initialized to the second format.  
(Currently Amended) The storage controller of claim 5, wherein [[if]] in response to the storage controller [[receives]] receiving a first write request to the selected band, the storage controller: 

wherein [[if]] in response to the storage controller [[determines]] determining that the selected band is in the first format and initialization to the second format has not been started, the storage controller: 
locks the selected band; 
writes data corresponding to the first write request to logical block addresses of the selected band corresponding to the first write request; and 
initializes data of the selected band having logical block addresses that do not correspond to the first write request, 
wherein in response to the storage controller determining the selected band is currently being initialized to the second format, the storage controller: 
delays the first write request to the selected band until the initialization of the selected band to the second format is completed, 
wherein [[if]] in response to the storage controller [[determines]] determining that the selected band was previously initialized to the second format, the storage controller: 
completes the first write request to the selected band.  
(Original) The storage controller of claim 5, wherein if the storage controller receives a read request to the selected band while the selected band is being initialized to the second format, the storage controller either: 

waits to provide read data until initialization of the selected band to the second format is completed.  
(Original) The storage controller of claim 1, wherein one of: 
the first format comprises one of unformatted, no Protection Information (PI), and a different type of Protection Information (PI) from the second format, and the second format comprises Protection Information (PI); and 
the first format comprises Protection Information (PI) and the second format comprises no Protection Information (PI).  
(Currently Amended) A method comprising: 
issuing, by a hardware storage controller, a format command changing a storage volume from a first format to a second format, the storage volume comprising a first plurality of bands each comprising a first band size different from a second band size, the second band size corresponding to a second storage volume comprising a second plurality of bands and each band of the first and second plurality of bands comprising an integer number of sectors; 
selecting a band of the storage volume to initialize, the selected band having a lowest starting Logical Block Address within the storage volume selected in response to an initialization direction variable in a first state and the selected band having a highest starting Logical Block Address within the storage volume selected in response to the initialization direction variable in a second state opposite to the first state; 
when the selected band is initialized to the second format, and [[if]] when the selected band is not initialized to the second format, initializing the selected band to the second format; and 
updating a data structure to indicate the selected band is initialized to the second format.  
(Original) The method of claim 9, wherein the first format comprises one of unformatted, no Protection Information (PI), and a type of Protection Information (PI), and the second format comprises a different format than the first format.  
(Original) The method of claim 9, wherein the data structure comprises a bitmap of the bands in the storage volume, wherein the storage volume comprises a plurality of bands, wherein the data structure indicates that the plurality of bands are formatted to the first format prior to initializing the storage volume.  
(Original) The method of claim 9, further comprising: 
selecting a band by choosing a band in the first format having one of a lowest and highest starting Logical Block Address.  
(Currently Amended) The method of claim 9, further comprising: 
determining[[if]] when the selected band is initialized to the second format by observing that an identifier in the data structure corresponding to the selected band reflects the second format.  
(Original) The method of claim 9, further comprising: 
initializing the selected band by writing all sectors of the selected band with predetermined data reflecting the second format.  
(Currently Amended) A system comprising: 
a storage volume comprising a plurality of bands; and 
a storage controller coupled to the storage volume and operable to: 
issue a format command to the storage volume to change the format from a first format to a second format, the storage volume comprising a first plurality of bands each comprising a first band size different from a second band size, the second band size corresponding to a second storage volume comprising a second plurality of bands and each band of the first and second plurality of bands comprising an integer number of sectors, 
select a band of the plurality of bands to initialize, the selected band having a lowest starting Logical Block Address within the storage volume selected in response to an initialization direction variable in a first state and the selected band having a highest starting Logical Block Address within the storage volume selected in response to the initialization direction variable in a second state opposite to the first state, 
determine [[if]] when the selected band is initialized to the second format, and in response to the storage controller determining the selected band is not initialized to the second format, the storage controller initializing the selected band to the second format, and 
[[updating]] update
(Original) The system of claim 15, wherein the first format comprises one of unformatted, no Protection Information (PI), and a type of Protection Information (PI), and the second format comprises a different format than the first format.  
(Currently Amended) The system of claim 15, wherein [[if]] when there is a first write request to the selected band, the storage controller: 
determines whether the selected band is either currently initialized to the first format and an initialization to the second format has not been started, currently being initialized to the second format, or previously initialized to the second format.  
(Currently Amended) The system of claim 17, wherein [[if]] when the selected band is currently initialized to the first format and an initialization to the second format has not been started, then the storage controller: 
locks the selected band; 
writes data corresponding to the first write request to logical block addresses of the selected band corresponding to the first write request; and 
initializes data of the selected band having logical block addresses that do not correspond to the first write request.  
(Original) The system of claim 18, wherein locking the selected band comprises: 
preventing, by the storage controller, write requests other than the first write request from being completed to the selected band.  
(Currently Amended) The system of claim 17, wherein [[if]] when the selected band is currently being initialized to the second format, then the storage controller: 

if the selected band is previously initialized to the second format, then the storage controller: 
completes the first write request to the selected band without delay.  

ALLOWABLE SUBJECT MATTER
The primary reason for allowance of claims 1, 9 and 15 in the instant application is that prior arts do not teach a storage volume comprising a plurality of bands; and a storage controller coupled to the storage volume and operable to: issue a format command to the storage volume to change the format from a first format to a second format, the storage volume comprising a first plurality of bands each comprising a first band size different from a second band size, the second band size corresponding to a second storage volume comprising a second plurality of bands and each band of the first and second plurality of bands comprising an integer number of sectors, select a band of the plurality of bands to initialize, the selected band having a lowest starting Logical Block Address within the storage volume selected in response to an initialization direction variable in a first state and the selected band having a highest starting Logical Block Address within the storage volume selected in response to the initialization direction variable in a second state opposite to the first state, determine when the selected band is initialized to the second format, and in response to the storage controller determining the selected band is not initialized to the second format, the storage controller initializing the selected band to the second format, and update a data structure to indicate the selected band is initialized to the second format.

	The remaining claims 2-8, 10-14 and 16-20 are allowed by virtue of their dependencies on the independent claims. Hence, the examiner has allowed claims 1-20.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	CLOSING COMMENTS
Conclusion

    a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
	a(1) CLAIMS ALOWED IN THE APPLICATION
	Per the instant office action, claims 1-20 have been allowed.
    
    b.  DIRECTION OF FUTURE CORRESPONDENCES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ernest Unelus whose telephone number is (571)272-8596.  The examiner can normally be reached on M-F 9:00AM-5:30PM.

IMPORTANT NOTE
 


The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PMR system, see her//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 91 97 (toll-free).




/Ernest Unelus/
Primary Examiner
Art Unit 2181